IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 

ON REMAND
 



NO. 3-90-033-CR


THE STATE OF TEXAS,

	APPELLANT

vs.



CHESTER FORRESTER SHELTON,

	APPELLEE

 

FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY,
NO. 323-060, HONORABLE STEVE RUSSELL, JUDGE
 



PER CURIAM
	On original submission, this Court set aside the county court at law's order
dismissing this prosecution and remanded the cause to that court for trial.  Shelton v. State, 802
S.W.2d 80 (Tex. App. 1990).  On appellee's petition for discretionary review, the Court of
Criminal Appeals determined that the State's notice of appeal did not satisfy the requisites of Tex.
Code Crim. Proc. Ann. art. 44.01(i) (Supp. 1992).  State v. Shelton, No. 246-91 (Tex. Crim.
App., May 13, 1992).  The court vacated our judgment and remanded the cause to us with
instructions to dismiss the State's appeal.
	The appeal is dismissed.


[Before Chief Justice Carroll, Justices Aboussie and B.A. Smith]

Dismissed

Filed:  June 24, 1992

[Do Not Publish]